Citation Nr: 1123494	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since relocated to the jurisdiction of the Louisville, Kentucky VARO.  

A March 2009 decision denied service connection for multiple sclerosis and a notice of disagreement was received in May 2009.  In early August 2009, the RO sent the Veteran a letter asking if he wanted review by a decision review officer (DRO) or the traditional appeal process.  Also in August 2009, the RO denied service connection for bowel and bladder incontinence as secondary to a service-connected back condition.  The notice of the decision on incontinence was sent on August 18, 2009.  In a letter dated August 20, 2009, the Veteran's representative asked that his appeal be reviewed by a decision review officer (DRO).  This apparently refers to the existing appeal for service connection for multiple sclerosis.  There is nothing in it that refers to the denial of service connection for bowel and bladder incontinence.  Thus, it cannot be reasonably construed as a notice of disagreement with the denial of service connection for bowel and bladder incontinence.  A DRO at the RO subsequently reviewed the previous denial of service connection for multiple sclerosis and issued a statement of the case on that issue in November 2009.  The Board has reviewed the file and we find nothing that could be construed as a timely notice of disagreement with the August 2009 denial of service connection for bowel and bladder incontinence as secondary to the service-connected back disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2010 substantive appeal on the issue of entitlement to service connection for multiple sclerosis, the Veteran indicated that he wanted a hearing at a local VA office before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The file should be forwarded to the St. Petersburg, Florida VARO.  

2.  The VARO should determine whether the Veteran wants a hearing in person or by videoconference.  

3.  Thereafter, the requested hearing with a Veterans Law Judge of the Board of Veterans' Appeals should be scheduled.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


